~-_,,. .-,-,--AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                            Page I of I
                                                                                                                                                                                                              IIC,

                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                  V.                                              (For Offenses Committed On or After November I, 1987)



                               Francisco Rivera-Mendoza                                           Case Number: 3:20-mj-125

                                                                                                  Dame
                                                                                                     . 1 Cas1·11 a
                                                                                                  Defendant 's Allorney                   c~H,
                                                                                                                                          I
                                                                                                                                          U
                                                                                                                                            .' ,rl    t r, - "'-"=
                                                                                                                                                                   rn
                                                                                                                                                                    I. · ::,i             •••
                                                                                                                                                                                     ,,..J<I
          REGISTRATION NO. 9374 7298
          THE DEFENDANT:                                                                                                                         FEB 0 5 zo:a
           IZI pleaded guilty to count(s) 1 of Complaint                                                                     -                  -· .
                                                                                                                                   .,.....:,..:;,•
                                                                                                                                                       ,
                                                                                                                                                              ...
                                                                                                                                                      ' .{ ..:-t   '
                                                                                                                                                                       ... !lo   ~

                                                                                                                                                                         , ,.,·- 1-.F,,"



             •   was found guilty to count( s)                                                                            soui'f-i:if1t-. of. THi6 't ·a,.. ~~1J~-c)RNIA
                                                                                           f:lV
                                                                                                -· ... ~- . - -·••·:.:.c·•.:-.'..........;..::...            ..._.;
                                                                                                                                                  c',ic...,, Irv

                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                  Nature of Offense                                                                                      Count Number(s)
             8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                                            1


         /   7 The defen ant has been found not guilty on count(s)
               Count(s) _G{ / he (Ort' pl C1 I ht- _---d-is_m_i_   . s_d_o_n-th_e_m_o_t-io_n_o_ft_h_e_U_n-it-ed_S_t-at_e_s_-

                                 (rr I Ch /                (   h Ct~ Ct e )
                                                      J IMPRISONMENT
                                                                                       t B fl \ ( ~ ) I
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:
                                             I TIME SERVED                                  • _________ days
              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant' s possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Wednesday, February 5, 2020
                                                                                               Date of Imposition of Sentence


             Received       ~
                          DUSM
                                                                                                ~ --
                                                                                               H0NRABLEBARRY M. KURREN
                                                                                               UNITED STA TES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                                 3:20-mj-125
